Case 1:20-cv-01103-TWP-DML Document 50 Filed 04/19/21 Page 1 of 7 PageID #: 316




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 GERALD JOHNSTON,                            )
                                             )
                            Plaintiff,       )
                                             )
                         v.                  )            Case No. 1:20-cv-01103-TWP-DML
                                             )
 TROY DOLLERIS, Jail Commander, Washington )
 Co. Detention Center, ROGER NEWLON,         )
 BRENT MILLER, Sheriff, Washington Co.       )
 Sheriff's Department, JOSEPH RICHARDSON,    )
 Capt., Washington Co. Sheriff's Department, )
 JOHN K. PHILLIPS, Correctional Officer,     )
 Washington Co. Sheriff's Department, AUSTIN )
 LANGFORD, Correctional Officer, Washington  )
 Co. Sheriff's Department, and MIKE PELAYO,  )
                                             )
                            Defendants.      )

   ENTRY GRANTING IN PART AND DENYING IN PART DEFENDANTS' MOTION
         FOR SUMMARY JUDGMENT ON THE ISSUE OF EXHAUSTION

         This matter is before the Court on a Motion for Summary Judgment filed by Defendants

 Troy Dolleris ("Commander Dolleris"), Roger Newlon ("Sheriff Newlon"), Brent Miller ("Sheriff

 Miller"), Joseph Richardson ("Captain Richardson"), John K. Phillips ("Officer"), and Austin

 Langford ("Officer Langford"), (collectively "the Defendants") (Dkt. 30). Defendant Mike Pelayo

 ("Nurse Pelayo") joined in the defendants' Motion for Summary Judgment on December 8, 2020,

 (Dkt 38). Plaintiff Gerald Johnston, ("Mr. Johnston"), initiated this action alleging civil rights

 violations pursuant to 42 U.S.C. § 1983. The Defendants seek resolution of the claims against

 them on the basis that Mr. Johnston failed to exhaust his available administrative remedies before

 filing this action. The Motion is fully briefed and ready for resolution. For the reasons explained

 in this Entry, the Defendants' Motion for Summary Judgment is granted in part and denied in

 part.
Case 1:20-cv-01103-TWP-DML Document 50 Filed 04/19/21 Page 2 of 7 PageID #: 317




                                            I. BACKGROUND

         Plaintiff Gerald Johnston, an inmate currently confined at the Plainfield Correctional

 Facility, filed this civil rights action on April 9, 2020. The alleged events occurred when he was

 confined at the Washington County Detention Center ("the Jail"). Upon Mr. Johnston's arrival at

 the Jail on or about May 9, 2018, he informed custody staff and Nurse Bowles that he had chronic

 health conditions for which he required a daily medication, Lisinopril, and he also had an infection

 in his left foot. He was placed in an extremely unsanitary holding cell. He asked staff for treatment

 and medications every day but was told to "fill out a healthcare slip". He had no access to the

 forms and no writing utensils so he could not fill out any forms. Seven days later, after he

 complained of dizziness and shortness of breath and was visibly distraught, Captain Richardson

 ordered him to be stripped naked and placed in a solitary padded isolation cell where he stayed for

 approximately 15 days. Seven days into the confinement in the isolation cell, Nurse Bowles came

 in to see him. Nurse Mike Pelayo 1 ("Nurse Pelayo"), had previously refused to provide Mr.

 Johnston treatment. Nurse Bowles told Officer Langford to dress Mr. Johnston and return him to

 a population setting after seeing that he received his blood pressure medications. Officer Langford

 gave Mr. Johnston his clothes but put him back into the padded cell in isolation. Mr. Johnston

 became very distraught and after 20 minutes Officer Langford returned with Officer Phillips. They

 opened the cell and took Mr. Johnston by both arms using excessive force that caused extreme

 pain. When he began to scream in pain, they threw him down and slammed the door. Mr. Johnston

 suffered a bruised and swollen left arm. At the time when he filed his Amended Complaint, he still




 1
  Defendants reported to the Court that they were unaware of a "Mike Bowles" who worked as a nurse at the Jail
 during the period of Mr. Johnston's incarceration and suggested that a "Mike Pelayo" may have worked there as a
 nurse when Mr. Johnston was incarcerated. (Dkt. 29.) Mike Pelayo was substituted for "Mike Bowles" who was
 originally named in the Amended Complaint on November 20, 2020. (Dkt. 35.)

                                                       2
Case 1:20-cv-01103-TWP-DML Document 50 Filed 04/19/21 Page 3 of 7 PageID #: 318




 had limited mobility and pain in his left arm and shoulder. Commander Dolleris and Sheriffs

 Newlon and Miller learned about the incident but provided no medical attention. (Dkt 21 at 4-8.)

        After screening his Amended Complaint, the Court determined that the following claims

 should proceed. (See Dkt. 22.) The claim that after Mr. Johnston complained of feeling dizzy and

 short of breath, Captain Richardson ordered that Mr. Johnston be stripped naked and placed in a

 solitary padded cell for days shall proceed. The claims of excessive force brought against Officers

 Langford and Phillips shall proceed. The claims that Commander Dolleris and Sheriffs Newlon

 and Miller were aware of Mr. Johnston's injuries after the use of force but failed to provide him

 medical attention shall proceed. And the claim that Nurse Bowles (now substituted as Nurse

 Pelayo) refused to provide him medical treatment shall proceed. (Dkt 22 at 3.) These incidents all

 occurred in May 2018.

                                    II. LEGAL STANDARDS

        Summary judgment should be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law." Federal Rule of

 Civil Procedure 56(a). "Material facts are those that might affect the outcome of the suit under

 applicable substantive law." Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal

 quotation omitted). "A genuine dispute as to any material fact exists 'if the evidence is such that a

 reasonable jury could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d

 606, 609-10 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

 The court views the facts in the light most favorable to the non-moving party and all reasonable

 inferences are drawn in the non-movant's favor. See Barbera v. Pearson Educ., Inc., 906 F.3d

 621, 628 (7th Cir. 2018).




                                                  3
Case 1:20-cv-01103-TWP-DML Document 50 Filed 04/19/21 Page 4 of 7 PageID #: 319




        The substantive law applicable to the motion for summary judgment is the Prison Litigation

 Reform Act ("PLRA"), which requires that a prisoner exhaust his available administrative

 remedies before bringing a suit concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v.

 Nussle, 534 U.S. 516, 524-25 (2002). "[T]he PLRA's exhaustion requirement applies to all inmate

 suits about prison life, whether they involve general circumstances or particular episodes, and

 whether they allege excessive force or some other wrong." Id. at 532 (citation omitted).

        "State law establishes the administrative remedies that a state prisoner must exhaust for

 purposes of the PLRA." Lanaghan v. Koch, 902 F.3d 683, 687 (7th Cir. 2018). "Because

 exhaustion is an affirmative defense, the defendants must establish that an administrative remedy

 was available and that [the plaintiff] failed to pursue it." Thomas v. Reese, 787 F.3d 845, 847

 (7th Cir. 2015); see also Kaba v. Stepp, 458 F.3d 678, 681 (7th Cir. 2006).

                                       III. DISCUSSION

 A.       Undisputed Facts

        The Jail has a grievance process which is set forth in the Inmate Handbook Rules of

 Conduct. (Dkt. 31-2 at 7) (hereinafter "Grievance Process"). The Grievance Process was in effect

 during Mr. Johnston’s incarceration at the Jail, which was from May 9, 2018 until May 20, 2019.

 (Dkt. 42 at 3.)

        Inmates are permitted to file grievances about their treatment as inmates, including the

 conditions in the Jail. (Dkt. 31-2 at 7.) The Grievance Process provides that there is a separate

 and distinct form used for grievances. Id. The forms are found on the kiosks. Id. Inmates have

 access to kiosks through which they can electronically file grievances, non-grievance

 communications, medical requests, and visitation scheduling, among other things. (Dkt. 42 at 3.)




                                                 4
Case 1:20-cv-01103-TWP-DML Document 50 Filed 04/19/21 Page 5 of 7 PageID #: 320




 Inmates are provided with an electronic copy of the Inmate Handbook containing the Grievance

 process and are required to read it before using the kiosk system. Id.

          Once a grievance is filed at a kiosk, an electronic notice of it is sent automatically to

 supervisory personnel at the Jail. Id. at 4. The supervisory personnel must investigate and respond

 in writing within 10 business days. Id. The responses are sent electronically to the inmate using

 the kiosk system. Id. If the grievant is dissatisfied with the initial disposition of the grievance, he

 may appeal to the next higher level of command and ultimately to the Jail Commander and/or

 Sheriff, using the kiosk system. Id. Once the Sheriff or Jail Commander has rendered a decision

 on the grievance being appealed, the inmate has exhausted the Grievance Process. Id. The

 Grievance Process does not impose a deadline by which a grievance must be filed after any

 particular incident.

          From May 9 through May 23, 2018, Mr. Johnston was kept in isolation without access to

 a kiosk. (Dkt. 44 at 2, 3.) 2 He did not have access to the kiosk until September 9, 2018. Id. at 4. 3

 He filed 11 grievances from September 2018 through March 2019. Mr. Johnston submitted

 grievances in September, October, and November 2018 asking for treatment for his arm that he

 alleges was "hurt 5 months ago" in the padded cell. (Dkt. 47-2 at 2-6.)

 B.       Discussion

          The undisputed record reflects that Mr. Johnston was aware of the Grievance Process while

 at the Jail. He submitted a number of grievances using the kiosk. The Defendants contend that

 none of them related to his allegations of excessive force or denial of medical treatment for injuries



 2
  Defendants contend that Mr. Johnston could have asked for a paper grievance to fill out under the supervision of Jail
 personnel while he was in segregation, (Dkt. 47-1 at 3), but this option is not set forth in the two paragraph Grievance
 Process, (Dkt. 31-2 at 7).
 3
   Defendants dispute that Mr. Johnston lacked access to a kiosk until September 9, 2018, but this is not a material
 disputed fact because there was no deadline by which Mr. Johnston had to submit a grievance.

                                                            5
Case 1:20-cv-01103-TWP-DML Document 50 Filed 04/19/21 Page 6 of 7 PageID #: 321




 incurred as a result of excessive force. (Dkt. 47-1 at 3.) Mr. Johnston, however, contends and the

 Court agrees that the grievances in which he asked for treatment for his arm sufficiently put the

 Jail on notice that his arm was hurt while in the padded cell at the approximate time that he alleged

 excessive force. (Dkt. 48.) His grievances seeking medical attention for his arm are dated

 September 9, October 10, and November 7, 2018. (Dkt. 47-2 at 2-6.) The single record of any

 response to those grievances was dated September 11, 2018, stating, "Let me look into this and if

 I need to get you somewhere, I [sic] get it done." Id. at 3. These grievances put Jail staff on notice

 that Mr. Johnston was seeking and being denied medical treatment for injuries he sustained

 approximately five months earlier.

        Defendants did not acknowledge the grievances that related to medical care. They have

 thereby also failed to argue that Mr. Johnston did not appeal any response he received to those

 grievances. In addition, as noted above, the Defendants have not presented evidence of any

 responses to Mr. Johnston's October and November 2018 grievances related to medical treatment

 for his arm. Nor does the Grievance Process provide any direction for how an inmate should

 proceed if no response is received.

        Defendants have met their burden of showing that Mr. Johnston failed to invoke the

 Grievance Process as to his claim of being placed in a solitary padded cell and his claim of

 excessive force. However, Defendants have failed to meet their burden of showing that Mr.

 Johnston failed to exhaust his claims that he was denied medical treatment for the injuries he

 sustained as a result of the excessive force. With respect to the medical claims, the undisputed

 record supports a finding that Mr. Johnston complied with the Grievance Process to the extent it

 was available to him and no hearing on the issue is warranted.




                                                   6
Case 1:20-cv-01103-TWP-DML Document 50 Filed 04/19/21 Page 7 of 7 PageID #: 322




                                      IV. CONCLUSION

        For the reasons explained above, the Defendants' Motion for Summary Judgment on the

 issue of exhaustion of administrative remedies, (Dkt. [30]), is GRANTED in part and DENIED

 in part. Mr. Johnston's claims of being placed in a solitary padded cell naked and of excessive

 force asserted against Defendants Captain Richardson, Officer Phillips, and Officer Langford are

 dismissed without prejudice for failure to exhaust administrative remedies. See Ford v. Johnson,

 362 F.3d 395, 401 (7th Cir. 2004) (holding that "all dismissals under § 1997e(a) should be without

 prejudice."). The Clerk shall terminate Captain Richardson, Officer Phillips, and Officer

 Langford as Defendants on the docket.

        Mr. Johnston's claims that Commander Dolleris, Sheriff Newlon, Sheriff Miller, and Nurse

 Pelayo were aware of his requests for medical treatment but denied them, shall proceed on the

 merits. A pretrial schedule governing the further development of those claims will issue in a

 separate Entry.

        SO ORDERED.

 Date: 4/19/2021

 DISTRIBUTION:

 Gerald Johnston, #271526
 PLAINFIELD CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 727 Moon Road
 Plainfield, Indiana 46168

 Steven D. Groth
 BOSE MCKINNEY & EVANS, LLP (Indianapolis)
 sgroth@boselaw.com

 Stephen C. Keller
 SCHILLER BARNES & MALONEY, PLLC
 skeller@sbmkylaw.com


                                                 7
